MEMORANDUM2
Edgardo Quintana appeals his guilty plea conviction and 120-month sentence for possession of methamphetamine with the intent to distribute it, in violation of 21 U.S.C. § 841(a)(1). On May 17, 2000, Quintana’s attorney filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). On November 9, 2000, following our review of the record, we denied counsel’s motion to withdraw, struck the Anders brief, and ordered counsel to file a new opening brief addressing the effects of the Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), on Quintana’s conviction and sentence.
Rather than filing a new opening brief, counsel has filed Quintana’s declaration in which he states that he does not want to pursue the issue we ordered counsel to brief. Counsel has also renewed her motion to withdraw.
Our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues, other than the one Quintana has chosen not to pursue, that require further review. Therefore, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.